DETAILED ACTION
This Office Action is in response to the application 16/861,699 filed on 04/29/2020.
Claims 1-20 have been examined and are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made Non-FINAL.
Priority
The present application claim priority to provisional application 62/841,934, filed 05/02/2019. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/08/2020 and 08/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  
Regarding claim 11, the claim is directed to a system. However, the body of the claim does not positively recite any hardware elements. As recited in the body of the claim, the claimed system includes “verifying node.” The specification does not explicitly define the claimed “verifying node” as only implemented in hardware. (See Specification at [0077], “one or more verifying nodes 104 may include a distributed storage instance. A distributed storage instance, as used herein, may include any locally stored portion or copy of a data structure used in distributed storage.”). One of ordinary skill in the art would understand that “verifying node” could be implemented in software. See The Authoritative Dictionary of IEEE Standards Terms,” Seventh Edition, published in 2000 for details); See also Ex parte Strub (appeal 2010-005727), wherein “network node” could be a “virtual node,” which is a software embodiment. As the body of the claim does not positively recite any hardware embodiment, the claim is directed to non-statutory subject matter. The nominal recitation of the system in the preamble with the absence of a hardware element in the body of the claim fails to make the claim statutory under 35 U.S.C. 101. See Am. Med. Sys., Inv. v. Biolitec, Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010). See also Ex Parte Cohen et al., (Appeal No. 2009-011366) for details. The Examiner respectfully suggests that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101. 
Regarding claims 12-20, claims 12-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 10, 11, 14, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Havilio (“Havilio,” US 20170178124, published Jun. 22, 2017) in view of McKay et al. (“McKay,” US 20170093784, published Mar. 30, 2017). 
Regarding claim 1, Havilio discloses a method of cryptographic authorization of wireless communications (Havilio [0124], [0132]. The client application can locate the token and send the token to the payment engine 206 of the server device(s) 108. As mentioned, the token can be encrypted so that the token is secure while stored on the client device and while being transferred from the client device to the payment engine 206 [for making payments or transferring money]. [T]he client device 500 is a handheld device, such as a mobile phone device (e.g., a Smartphone).), the method comprising: 
receiving, at a verifying node, a transfer request from a user device (Havilio FIGs 2-3, [0105]. In one or more embodiments, a process for a sender user initiating a payment transaction with a recipient user begins with the client device generating 300 a payment request in response to the sender requesting to initiate a payment transaction with the recipient and send the payment request to the server device(s) 108.); 
Havilio [0086], [0106], [0114]. Additionally, the risk calculator can also perform additional operations associated with authenticating a user with a banking system in connection with a payment trans action. To illustrate, the financial system can communicate with the payment engine and/or the network application to obtain information related to security questions that help the financial system authenticate the user when attempting to access the payment account. In response to the request to initiate the payment transaction, the server device(s) 108 can optionally perform 302 a risk check for the requested payment transaction. The financial system can authenticate 316 the user for the payment account based on the login information.); 
generating, by the verifying node, a transfer authorization token (Havilio [0121]. In one or more embodiments, the payment network 115 generates 334 a token associated with the payment account of the sender. The payment network 115 may generate the token and send the token with the successful payment response or at any time after authenticating the sender. As previously mentioned, the token can be a tokenized credential that includes account information for authenticating the sender with the payment account. The token also allows the payment network 115 to authenticate the sender without re-verifying the security information.); and 
providing, by the verifying node, the transfer authorization token [to at least one recipient device] (Havilio [0127]. After identifying the recipient ID, the server device(s) 108 send 406 the payment information (i.e., payment amount, recipient ID) with the token to the payment network 115.). 
to at least one recipient device.
However, in an analogous art, McKay discloses a method comprising the step of: providing, by the verifying node, the transfer authorization token to at least one recipient device (McKay [0050] – [0051]. [I]n response to the received registration request, social-networking system 160 may send a verification token to the browser. The verification token may be, as an example and not by way of limitation, a signed URL. Application 220 running on client system 130 may receive the verification token sent by Social-networking system 160.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Makay with the teachings of Havilio to include the steps of: providing, by the verifying node, the transfer authorization token to at least one recipient device, to provide users with a means for receiving a verification token from a social networking services and accessing service or redeeming rewards with the received token.  (See McKay [0051]). 
Regarding claim 4, Havilio and McKay disclose the method of claim 1. Havilio further discloses wherein authenticating further comprises comparing the transfer request from the user device to an authentication listing (Havilio [0102], [0114]. Specifically, the token manager 246 can manage tokenized credentials for users who have previously engaged in payment transactions [e.g., token managers has a list of users who have been authenticated for prior transactions] with one or more other users via the social networking system. The financial system can authenticate 316 the user for the payment account based on the login information.). 
Regarding claim 6, Havilio and McKay disclose the method of claim 1. Havilio further discloses wherein authenticating further comprises determining, by the verifying node, at least a heuristic of trust as a function of the at least a transfer request from the user device (Havilio [0094], [0106]. For example, in one or more embodiments, the network application 204 can determine whether a risk associated with the sender or the recipient satisfies a predetermined threshold. [I]f the risk associated with the recipient is below a predetermined threshold, the network application 204 can determine that the recipient is likely a fraudster and notify the payment engine 206 that the recipient is a fraudster. In response to the request to initiate the payment transaction, the server device(s) 108 can optionally perform 302 a risk check for the requested payment transaction. [Note that “heuristic of trust” can indicate a relative confidence level for trustworthiness. See Specification at par. [0094].]). 
Regarding claim 10, Havilio and McKay disclose the method of claim 1. Havilio further discloses wherein providing the transfer authorization token further comprises incorporating the transfer authorization token in an instance of an authentication listing (Havilio [0102], [0121], [0123]. Specifically, the token manager 246 can manage tokenized credentials for users who have previously engaged in payment transactions [e.g., token managers has a list of users who have been authenticated for prior transactions] with one or more other users via the social networking system. The payment network 115 may generate the token and send the token with the successful payment response or at any time after authenticating the sender. As mentioned, the payment network 115 can generate a token for use in connection with additional payment transactions after a first payment transaction.)
Regarding claim 11, claim 11 corresponds to system corresponding to the method of claim 1. Claim 11 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 14, claim 14 corresponds to system corresponding to the method of claim 4. Claim 14 is similar in scope to claim 4 and is therefore rejected under similar rationale. 
Regarding claim 16, claim 16 corresponds to system corresponding to the method of claim 6. Claim 16 is similar in scope to claim 6 and is therefore rejected under similar rationale. 
Regarding claim 20, claim 20 corresponds to system corresponding to the method of claim 10. Claim 20 is similar in scope to claim 10 and is therefore rejected under similar rationale.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Havilio (“Havilio,” US 20170178124, published Jun. 22, 2017) in view of McKay et al. (“McKay,” US 20170093784, published Mar. 30, 2017) and Hammond,II et al. (“Hammond, II,” US 20040123156, published Jun 24, 2005). 
Regarding claim 2, Havilio and McKay disclose the method of claim 1. Havilio and McKay do not explicitly disclose: wherein receiving the transfer request further comprises: receiving a cryptographic proof from the user device; and cryptographically verifying the cryptographic proof. 
Hammond II [0029]. Before mobile computer 514 connects to LAN 504, it is first authenticated using Zero-knowledge identification protocol 46 as shown in FIG. 3. Mobile computer 514 includes a prover agent 522 that interacts with authentication agent 520 to perform Zero-knowledge identification protocol 46. [Note the Speciation at par. [0038] explains that cryptographic proofs can be zero-knowledge proofs]). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Hammond II with the teachings of Havilio and McKay to include the step of: receiving a cryptographic proof from the user device; and cryptographically verifying the cryptographic proof, to provide users with a means for using zero-knowledge proofs for authentcation. (See Hammond II [0029]). 
Regarding claim 12, claim 12 corresponds to system corresponding to the method of claim 2. Claim 12 is similar in scope to claim 2 and is therefore rejected under similar rationale. 
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Havilio (“Havilio,” US 20170178124, published Jun. 22, 2017) in view of McKay et al. (“McKay,” US 20170093784, published Mar. 30, 2017) and Blankenbeckler et al. (“Blankenbeckler,” US 20040123156, published Jun 24, 2005). 
Regarding claim 3, Havilio and McKay disclose the method of claim 1. Havilio and McKay do not explicitly disclose: wherein authenticating further comprises comparing the transfer request from the user device to a revocation listing. 
However, in an analogous art, Blankenbeckler teaches a method comprising the step of wherein authenticating further comprises comparing the transfer request from the user device to a revocation listing (Blankenbeckler [0039], [0150].  A user of client system 106 may then remotely access the content and play it on a mobile device, such as an iPad, iPod, iPhone, a portable video game console, such as PlayStation(R) portable or a Nintendo DS, etc. Kiosk 106 then responds by sending a host session ID and its certificate, which includes its public key, to storage device 112. The storage device 112 verifies the host certificate and checks the signature. The storage device 112 may also check its revocation list to make sure the kiosk 106 is not revoked.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Blankenbeckler with the teachings of Havilio and McKay to include the step of: wherein authenticating further comprises comparing the transfer request from the user device to a revocation listing, to provide users with a means for comparing client identification information against a revocation list prior to granting access to services. (See Blankenbeckler [0150]). 
Regarding claim 13, claim 13 corresponds to system corresponding to the method of claim 3. Claim 13 is similar in scope to claim 3 and is therefore rejected under similar rationale. 
Claims 7-9, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Havilio (“Havilio,” US 20170178124, published Jun. 22, 2017) in view of McKay et al. (“McKay,” US 20170093784, published Mar. 30, 2017) and Lindemann (“Lindemann,” US 20170048218, published Feb. 16, 2017). 
Regarding claim 7, Havilio and McKay disclose the method of claim 1. Havilio and McKay do not explicitly disclose: wherein generating the transfer authorization token further comprises: associating, the transfer request from the user with at least an authorization datum; digitally signing the authorization datum; and generating the transfer authorization token containing the digitally authorization datum.
However, in an analogous art, Lindemann discloses a method comprising the steps of wherein generating the transfer authorization token further comprises: 
associating, the transfer request from the user with at least an authorization datum; digitally signing the authorization datum; and generating the transfer authorization token containing the digitally authorization datum (Lindemann [0044]. After the user provides valid verification data [ ], the authentication device verifies the user and generates a crypto graphic signature (sometimes referred to as a “token') with the transaction details and the random challenge (i.e., the signature is calculated over the transaction details and the nonce). This allows the secure transaction server 132-133 to ensure that the transaction details have not been modified between the server and the client. The secure transaction server 132-133 identifies the user with the user name and verifies the signature. If verification succeeds, a confirmation message is sent to the client and the transaction is processed.).

See Lindemann [0044]). 
Regarding claim 8, Havilio, McKay and Lindemann disclose the method of claim 7. McKay further discloses wherein the transfer authorization token includes recipient device information (McKay [0036]. After receiving the message (i.e., push notification and messaging token) from social-networking system 160, message-distribution server 210 may send the push notification to client 130 (i.e., using the messaging token to identify client system 130 [e.g., smartphone] and application 220 to which the push notification should be sent).). 
The motivation is the same as that of claim 7 above. 
Regarding claim 9, Havilio, McKay and Lindemann disclose the method of claim 7. McKay further discloses wherein generating the authorization token includes associating a temporal attribute with the transfer authorization token (McKay [0049]. In particular embodiments, application 220 may need to register a new messaging token associated with message-distribution server 210 to a user profile of the user of client system 130. The trigger event may include [ ] the messaging token having expired (e.g., after a predefined period of time).). 
The motivation is the same as that of claim 7 above. 
Regarding claim 17, claim 17 corresponds to system corresponding to the method of claim 7. Claim 17 is similar in scope to claim 7 and is therefore rejected under similar rationale.
Regarding claim 18, claim 18 corresponds to system corresponding to the method of claim 8. Claim 18 is similar in scope to claim 8 and is therefore rejected under similar rationale.
Regarding claim 19, claim 19 corresponds to system corresponding to the method of claim 9. Claim 19 is similar in scope to claim 9 and is therefore rejected under similar rationale.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6  PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/EDWARD LONG/
Examiner, Art Unit 2439


/LUU T PHAM/            Supervisory Patent Examiner, Art Unit 2439